                                                                       Case 2:16-cv-01081-JAD-EJY Document 71 Filed 07/08/20 Page 1 of 2




                                                             1   ARIEL E. STERN, ESQ.
                                                                 Nevada Bar No. 8276
                                                             2   NATALIE L. WINSLOW, ESQ.
                                                                 Nevada Bar No. 12125
                                                             3   REX D. GARNER, ESQ.
                                                                 Nevada Bar No. 9401
                                                             4   AKERMAN LLP
                                                                 1635 Village Center Circle, Suite 200
                                                             5   Las Vegas, NV 89134
                                                                 Telephone: (702) 634-5000
                                                             6   Facsimile: (702) 380-8572
                                                                 Email: ariel.stern@akerman.com
                                                             7   Email: natalie.winslow@akerman.com
                                                                 Email: rex.garner@akerman.com
                                                             8
                                                                 Attorneys for Plaintiff The Bank of New York
                                                             9   Mellon, f/k/a The Bank of New York, as Trustee for
                                                                 the Certificateholders of CWALT, Inc., Alternative
                                                            10   Loan Trust 2005-7CB, Mortgage Pass-Through
                                                                 Certificates, Series 2005-7CB
                                                            11
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12                                UNITED STATES DISTRICT COURT
                                                                                                   DISTRICT OF NEVADA
                      LAS VEGAS, NEVADA 89134




                                                            13
AKERMAN LLP




                                                                  THE BANK OF NEW YORK MELLON, F/K/A                  Case No. 2:16-cv-01081-JAD-EJY
                                                            14    THE BANK OF NEW YORK, AS TRUSTEE
                                                                  FOR THE CERTIFICATEHOLDERS OF
                                                            15    CWALT, INC., ALTERNATIVE LOAN
                                                                  TRUST 2005-7CB, MORTGAGE PASS-
                                                            16    THROUGH CERTIFICATES, SERIES 2005-                  MOTION TO REMOVE ATTORNEY
                                                                  7CB,                                                FROM ELECTRONIC SERVICE LIST
                                                            17
                                                                                        Plaintiff,
                                                            18
                                                                  vs.
                                                            19
                                                                  SHADOW CROSSING HOMEOWNERS'
                                                            20    ASSOCIATION; SFR INVESTMENTS POOL
                                                                  1, LLC; NEVADA ASSOCIATION SERVICES,
                                                            21    INC.; DOE INDIVIDUALS I-X, inclusive, and
                                                                  ROE CORPORATIONS I-X, inclusive,
                                                            22
                                                                                        Defendants.
                                                            23

                                                            24
                                                                 ///
                                                            25
                                                                 ///
                                                            26
                                                                 ///
                                                            27
                                                                 ///
                                                            28

                                                                                                               1
                                                                 53775664;1
                                                                     Case 2:16-cv-01081-JAD-EJY Document 71 Filed 07/08/20 Page 2 of 2




                                                             1   TO:      ALL PARTIES, AND THEIR COUNSEL OF RECORD:

                                                             2            PLEASE TAKE NOTICE that Darren T. Brenner, Esq. is no longer associated with the law
                                                             3   firm of Akerman LLP and requests that Mr. Brenner be removed from the service list.
                                                             4
                                                                          Akerman LLP continues to serve as counsel for The Bank of New York Mellon, f/k/a The
                                                             5
                                                                 Bank of New York, as Trustee for the Certificateholders of CWALT, Inc., Alternative Loan Trust
                                                             6
                                                                 2005-7CB, Mortgage Pass-Through Certificates, Series 2005-7CB, in this action. All items, including,
                                                             7
                                                                 but not limited to, pleadings, papers, correspondence, documents and future notices in this action
                                                             8
                                                                 should continue to be directed to Ariel E. Stern, Esq., Natalie L. Winslow, Esq. and Rex D. Garner,
                                                             9
                                                                 Esq.
                                                            10
                                                                          DATED this 7th day of July, 2020
                                                            11
                                                                                                             AKERMAN LLP
              1635 VILLAGE CENTER CIRCLE, SUITE 200
               TEL.: (702) 634-5000 – FAX: (702) 380-8572




                                                            12
                      LAS VEGAS, NEVADA 89134




                                                            13                                               /s/ Rex D. Garner
AKERMAN LLP




                                                                                                             ARIEL E. STERN, ESQ.
                                                            14                                               Nevada Bar No. 8267
                                                                                                             NATALIE L. WINSLOW, ESQ.
                                                            15
                                                                                                             Nevada Bar No. 12125
                                                            16                                               REX D. GARNER, ESQ.
                                                                                                             Nevada Bar No. 9401
                                                            17                                               1635 Village Center Circle, Suite 200
                                                                                                             Las Vegas, Nevada 89134
                                                            18
                                                                                                             Attorneys for Plaintiff The Bank of New York Mellon,
                                                            19                                               f/k/a The Bank of New York, as Trustee for the
                                                                                                             Certificateholders of CWALT, Inc., Alternative Loan
                                                            20                                               Trust 2005-7CB, Mortgage Pass-Through Certificates,
                                                                                                             Series 2005-7CB
                                                            21

                                                            22
                                                                                                       COURT APPROVAL
                                                            23
                                                                          IT IS SO ORDERED.
                                                            24
                                                                          Date: July 8, 2020
                                                            25
                                                                                                                    ___________________________________
                                                            26                                                      UNITED STATES MAGISTRATE JUDGE
                                                                                                                    Case No. 2:16-cv-01081-JAD-EJY
                                                            27

                                                            28

                                                                                                               2
                                                                 53775664;1
